Citation Nr: 1221372	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
INTRODUCTION

The Veteran, who is the appellant, had active service from June 1969 to June 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for hypertension and granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial disability rating.  The case was previously before the Board in October 2010, and was remanded for additional development.  It has returned to the Board for appellate review.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing in June 2010.  A transcript of that hearing is associated with the claims file. 

The issues of entitlement to a compensable initial disability rating for service-connected hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On October 6, 2010, the Board issued a decision denying a compensable initial rating for service-connected hearing loss.  

2.  On May 23, 2012, the Board discovered that the October 2010 decision had been predicated, in part, on erroneous VA audiological examination report dated August 14, 2008 that had been mistakenly placed in the Veteran's claims file.  

3.  The Veteran did not have cardiovascular injury or disease, including elevated blood pressure readings or chronic symptoms of hypertension, during active service.

4.  Hypertension did not manifest to a compensable degree within one year of service separation.

5.  Symptoms of hypertension have not been continuous since service separation.

6.  Hypertension is not caused or aggravated by service-connected diabetes mellitus.

7.  The Veteran's current hypertension is not related to service.  


CONCLUSIONS OF LAW

1.  The October 2010 Board decision addressing the issue of a compensable initial disability rating for service-connected hearing loss is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

2.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

With respect to the claim for service connection for hypertension, complete pre-adjudication notice was provided by letters dated in January and April 2006.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA examination reports, VA outpatient treatment records, and lay evidence.  As mentioned above, in an October 2010 decision, the Board remanded the claim for further development.  Specifically, the Board instructed the AMC to search for records of VA treatment which the Veteran stated he had received at a VA clinic in Victoria, Texas, in 1973.  After a diligent search, the RO determined that no such treatment records were available.  Thus, it appears that, with respect to the claim decided herein, all development requested by this Board in its October 2010 remand has been completed to the extent possible.  The Board recognizes that, where relevant records in possession of the government are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was afforded VA examinations of his claimed hypertension disability in April 2006 and October 2009, that included opinions regarding the likelihood of a nexus between the Veteran's current hypertension and his service-connected diabetes mellitus.  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the relevant medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the Veteran's statements, and a complete rationale for each opinion was stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist by obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a VA examination to determine whether the claimed hypertension disorder is directly related to service.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The standard for further VA examination and nexus opinion on the question of relationship of hypertension to service is not met.  Further examination and medical nexus opinion are not necessary to decide this claim because there is no in-service cardiovascular injury or disease, or even chronic symptoms of hypertension, including elevated blood pressure readings, to which a VA examiner could relate the currently diagnosed hypertension.  As the Board has found in this decision, there is also no medical evidence of diagnosed hypertension or even symptoms of the disorder prior to 2004, and no credible evidence of hypertension after service until many years after service separation.  Although the Veteran has asserted that hypertension was diagnosed within one year of his separation from service, the dates he has identified for this diagnosis are in fact outside of the presumptive period.  He has reported that hypertension was diagnosed either "in the late 1970s" or in 1973; however, as the Veteran left service in June 1971, a diagnosis of hypertension rendered in 1973 would not be within the one-year presumptive period and would not tend to show hypertension to a compensable degree within one year of service separation.  As to the Veteran's contention that hypertension is caused by exposure to herbicides in service, the Board notes that hypertension is not a disability that may be presumed to be caused by herbicide exposure.  
38 C.F.R. §§ 3.307, 3.309.  Moreover, no medical evidence has suggested a causal relationship between the current disability and exposure to herbicides.  Under these circumstances, there is no duty to obtain a medical opinion.  38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. 79.  For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein. 

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  For the reasons discussed below, the October 6, 2010, Board decision is vacated with respect to the issue of a compensable initial rating for bilateral hearing loss.

During a Board video hearing in June 2010, the Veteran asserted that his hearing loss had worsened since the last VA audiological evaluation, which both he and his representative identified as having taken place in 2008, and he asked for a new examination.  When questioned by the VLJ as to whether his hearing loss had changed since the service connection claim was filed in 2005, the Veteran replied that he used to be able to hear in his right ear but "it went off completely" at some point, after which he had additional testing at the VAMC in Houston.  He also stated that hearing in his left ear was "gone completely."  He could not remember the date that his condition worsened but noted that it was in his VA records.  

The claims file contains an April 2006 VA audiological examination report, including audiometric test scores and speech recognition test scores using the Maryland CNC monosyllabic word list.  This VA examination report is adequate for rating purposes. 

The Veteran testified that he received regular treatment for his hearing loss disability at the VAMC audiology clinic, and that he recalls treatment and testing for hearing aids, including audiometric testing in 2008.  VA treatment records refer to audiometric testing that was indicated to have been performed in September 2007 and May 2008 that are not of record.  

The claims file contained a misfiled document, specifically the report of a VA audiogram dated August 14, 2008, which belonged to a different veteran whose claim was also being processed at the Houston RO.  Unfortunately, the Board's denial of an increased rating for hearing loss in the October 2010 decision was predicated in part on data in the claims file that belonged to another veteran, namely, the August 2008 VA audiometric test results.  Consequently, the erroneous audiological examination has been removed from the Veteran's claims file.  The Board will also vacate the October 2010 decision on the issue of initial rating for bilateral hearing loss so as not to prejudice the Veteran by this error, and will undertake additional development indicated below to assist the Veteran and to assure that the severity of his hearing loss disability is accurately measured and rated. 

On the mistaken assumption that the August 2008 VA audiology examination report pertained to the Veteran, including on the basis of references by the Veteran and representative to the 2008 VA audiology examination as belonging to the Veteran, in the context of the Veteran's testimony that there had been no worsening of hearing loss disability since 2008 (the worsening having occurred earlier in 2006), in October 2010, the Board also declined to provide the Veteran another audiological examination, finding that he had not asserted that his disability had worsened since the prior examination (thought to have been 2008) but rather had described a general worsening of his disability over time.  VA outpatient treatment records show that in September 2006 the Veteran lost hearing completely in the right ear, and the hearing in the left ear was noted to have worsened since the April 2006 examination.  The Veteran has also testified that his hearing has worsened since 2006, though not since 2008.  

In order to measure the extent of worsening of bilateral hearing loss disability, the Board will assist the Veteran by requesting  a current VA audiology examination.  In further assistance to the Veteran, because of the suggestion by the VA treatment records and the Veteran that VA audiological testing was likely performed in 2007 and 2008, a search for the specific audiometric test results will be requested when searching for additional VA treatment records.

In view of the foregoing, the Board finds that the October 6, 2010, decision on the issue of initial rating for bilateral hearing loss should be vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).  Rather, after the duty to assist the Veteran is fulfilled, the Board will reconsider the Veteran's claim as if the October 2010 decision on the initial rating appeal for bilateral hearing loss had never been issued.  See 38 C.F.R. § 20.904(a)(3). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a non-service-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 
7 Vet. App. 439 (1995).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  Except for when a different legal standard is indicated, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that his current hypertension began within one year of separation from service and has continued since that time.  He reports that he sought treatment for high blood at a VA medical clinic in Victoria, Texas, in 1973.  He also contends that his hypertension is aggravated by his service-connected diabetes mellitus. 

After a review of all the evidence, the Board first finds that the Veteran's hypertension did not begin during active service, including that the Veteran did not have cardiovascular injury or disease, including elevated blood pressure readings or chronic symptoms of hypertension, during active service.  The evidence shows no elevated blood pressure readings during service.  Service treatment records identify no elevated diastolic blood pressure readings during service, and show only blood pressure readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury.  See 38 C.F.R. § 4.104, Diagnostic Code 7101).  Additionally, no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  A June 1971 separation examination report reflects a BP reading of 130/80, which does not qualify as hypertension per Diagnostic Code 7101, Note 1(2011). 

Hypertension is defined as diastolic blood pressure that is predominantly 90 mm. or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1).  A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Board next finds that the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in June 1971, including no hypertension to a compensable degree within one year of service separation.  At the June 1971service separation examination, the Veteran denied any history or current disability or symptoms of high blood pressure.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until 2004.  As noted, VA has attempted to locate the records of treatment the Veteran claims he received shortly after service, but no such records have been found.  The absence of post-service complaints, findings, diagnosis, or treatment for an extended time is one factor, along with other factors considered in this case, that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan, at 1336; see also Maxson, at 1333, supra.  Moreover, the Veteran reports that he did not continue to pursue treatment for hypertension after the initial diagnosis in the 1970s, which is some evidence that he did not experience continuous symptoms of hypertension after service.  

The Veteran's more recent factual assertion that hypertension was present just after separation is inconsistent with, and outweighed by, other lay and medical evidence of record, and is not credible.  At the June 1971 service separation examination, the Veteran denied any disability or symptoms of elevated blood pressure, and his vascular system and heart were clinically evaluated as normal.  Moreover, his blood pressure was recorded as 130/80.  Furthermore, there are no post-service medical records documenting high blood pressure until 2004.  

The Veteran's assertion that hypertension was diagnosed within one year of service separation is inconsistent with and outweighed by the other medical and lay evidence, including the Veteran's own reported history to different medical examiners that hypertension was diagnosed in 1973 or "in the late 1970s," both of which are outside of the one-year presumptive period.  Thus, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest either during active service or to a compensable degree within one year of service separation.  Therefore, the criteria for service connection for hypertension on a presumptive basis are not met.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, the Board finds that the weight of the evidence demonstrates no relationship between the currently diagnosed hypertension and any incident of active service, either by competent medical opinion or by a show of continuous symptoms of hypertension since service.  Thus, the Board finds that the weight of the evidence is against a finding of a direct causal relationship between the current hypertension and the Veteran's active service.  

Alternatively, the Veteran contends that his hypertension is aggravated by his service-connected diabetes mellitus.  In April 2006 he was afforded a VA examination, in which the VA examiner opined that hypertension is not caused by the service-connected diabetes mellitus because, according to the Veteran, hypertension was diagnosed years before diabetes.  The Veteran was afforded another VA examination in October 2009.  The VA examiner reviewed the claims file and gave the opinion that it was not likely that the Veteran's hypertension was aggravated by diabetes.  This opinion was supported by the examiner's reasoning that the hypertension was currently well-controlled and the Veteran was not at that time taking any more medication than he had been when diabetes was first diagnosed in 2004.  

Together, the 2006 and 2009 VA medical opinions are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  The VA examiners were informed of the pertinent evidence, including the Veteran's contentions of high blood pressure soon after service separation.  The VA examiners reviewed the claims file and fully articulated opinions addressing both whether the claimed hypertension is caused or aggravated by diabetes.  See 38 C.F.R. § 3.310(b).  Accordingly, the weight of the evidence is against a finding that the Veteran's hypertension is caused or aggravated by service-connected diabetes mellitus.  

In summary, the Board finds that the greater weight of the evidence is against the claim for service connection for hypertension on a direct, presumptive, or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The October 2010 Board decision on the issue of a compensable initial disability rating for service-connected hearing loss is vacated.  

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.  



REMAND

Initial Rating for Hearing Loss

The Veteran is seeking a compensable initial rating for service-connected bilateral hearing loss.  The record reflects that he was afforded a VA audiological evaluation in April 2006, in which bilateral sensorineural hearing loss was diagnosed.  Service connection was granted, but the audiometric data and speech recognition testing at that time were consistent with a noncompensable (0 percent) disability rating.  

During the June 2010 Board hearing, the Veteran reported that he lost all hearing in one or both ears subsequent to the April 2006 examination, and he requested another evaluation of his hearing.  The claims file contains VA outpatient treatment records dated between March 2004 and October 2010, which reflect that acoustic reflexes in his right ear were absent in September 2006, and he reported at that time that he could not hear at all in the right ear.  

In an October 2006 examination, the Veteran was found to have profound sensorineural hearing loss in the right ear.  He was suspected to have labrynthitis in the right ear, with increased tinnitus and vertigo and decreased hearing.  He had mild to severe hearing loss in the left ear.  The Veteran continued to report complete hearing loss in the right ear through December 2006, although the pain had resolved by then.  An April 2007 VA treatment note indicates that he still had no sound perception on the right.  Due to a positive ANA screen, the Veteran was referred to rheumatology to assess whether he had autoimmune inner ear disease (AIED).  His active problems were noted to include viral labrynthitis.  

As the Veteran is service connected for bilateral sensorineural hearing loss based on a history of loud noise exposure to service, and is not service connected for labyrinthitis, further medical opinion would assist in attempting to differentiate any symptoms of hearing loss that is attributable to the post-service labyrinthitis from the service-connected bilateral sensorineural hearing loss that was caused by acoustic trauma in service.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  

Having reviewed the evidence of record, the Board finds that there is a duty to schedule another VA audiology examination to determine the current severity of the service-connected bilateral hearing loss.  The evidence reflects some indication that the Veteran's hearing loss disability may have worsened since the VA examination in April 2006.  When a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 3.327 (2011).  In this instance, as the evidence suggests an increase in the severity of the Veteran's bilateral hearing loss disability since the 2006 VA examination of record for which audiometric test results are reflected, the Board finds that another VA audiology examination is appropriate.   

The Veteran's most recent VA treatment records in the claims file are dated in 2010.  During the June 2010 Board hearing, the Veteran indicated that he receives regular VA outpatient treatment for his hearing loss disability.  On remand, the record should be supplemented with VA treatment records from 2010 to the present.  As indicated, in further assistance to the Veteran, because of the suggestion by the VA treatment records and the Veteran that VA audiological testing was likely performed in 2007 and 2008, a search for the specific audiometric test results also will be requested when searching for additional VA treatment records.

TDIU

The Veteran is also pursuing a claim for TDIU.  This issue was previously remanded by the Board in October 2010.  Because the TDIU claim is contingent on a decision regarding the Veteran's current level of hearing impairment, as well as other service-connected disabilities, it is considered inextricably intertwined with the initial rating claim for bilateral hearing loss.  Therefore, adjudication of TDIU must be deferred pending development action on the hearing loss initial rating issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of higher initial rating for bilateral hearing loss and TDIU are REMANDED for the following actions:

1. The RO/AMC should obtain copies of all pertinent VA treatment records, in particular, any records of  audiological treatment dated from October 2010 to the present.  The RO/AMC should specifically determine whether audiometric test results are available for VA audiometric testing performed in September 2007 and May 2008, or any other time, and, if so, associate these with the claims file.  

2. Schedule the Veteran for a VA audiological examination that includes audiometric testing and speech recognition testing in order to ascertain and evaluate the current level of bilateral hearing loss.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.  The examiner should report the extent of the Veteran's hearing loss disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the bilateral hearing loss. 

The examiner is specifically asked to explain the etiology of the Veteran's hearing loss complaints that were suspected to be related to labrynthitis beginning in August 2006.  To the extent possible, the examiner should distinguish between symptomatology associated with labrynthitis versus that associated with service-connected sensorineural hearing loss, and discuss whether and to what each disorder affects the other.  The examiner should explain the reasons for the conclusions reached.

3. Thereafter, schedule the Veteran for a VA examination to assist in determining whether he is unable to maintain substantially gainful employment due to his service-connected disabilities of diabetes mellitus, PTSD, and bilateral hearing loss.  The relevant documents in the claims file should be made available to the examiner, and the examination report should include discussion of the medical history and assertions.  

	After examining the Veteran and reviewing the claims file, the examiner should indicate the degree of occupational impairment the Veteran suffers from all his service-connected disabilities.  The examiner should express an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  The examiner should explain the reasons for the conclusions reached. 

4. Thereafter, readjudicate the issues of an initial rating for bilateral hearing loss and TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC) and afford the appropriate time period for response.  Then the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claim.  See 38 C.F.R.  
§ 3.655 (2011).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


